Case 9:21-cr-80065-AMC Document 85 Entered on FLSD Docket 07/23/2021 Page 1 of 2




                             UNITED STATE DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                              CASE NO. 21-80065-CR-CANNON

  UNITED STATES OF AMERICA,

          Plaintiff,
   v.

  RAFAEL ERNESTO GUERRERO,
  a/k/a, “Rafael Ernesto Guerrero-Bernabel
          a/k/a, “Luis Rosario”

          Defendant.
                                           /

                    ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon the Report and Recommendation entered by

  Magistrate Judge Bruce Reinhart Following Change of Plea Hearing [ECF No. 73]. On July 2,

  2021, Magistrate Judge Reinhart held a Change of Plea hearing and thereafter issued a Report and

  Recommendation [ECF No. 73]. No party has filed objections to the Report, and the time to do

  so has expired.

         The Court has conducted a review of the record and finds no error in the Report. Therefore,

  it is ORDERED AND ADJUDGED as follows:

         1. The Report and Recommendation [ECF No. 73] is AFFIRMED AND ADOPTED.

         2. The guilty plea entered into by Defendant Rafael Ernesto Guerrero, a/k/a “Rafael

             Ernesto Guerrero-Bernabel,” a/k/a “Luis Rosario,” as to Count Nine of the Indictment

             is ACCEPTED;

         3. Defendant Rafael Ernesto Guerrero, a/k/a “Rafael Ernesto Guerrero-Bernabel,” a/k/a

             “Luis Rosario,” is adjudicated guilty of Count Nine of the Indictment, which charges
Case 9:21-cr-80065-AMC Document 85 Entered on FLSD Docket 07/23/2021 Page 2 of 2

                                                            CASE NO. 21-80065-CR-CANNON


            him with attempted reentry after deportation for an aggravated felony, in violation of

            Title 8, United States Code, Sections 1326(a), and 1326(b)(2).

  DONE AND ORDERED in Chambers at Fort Pierce, Florida this 23rd day of July 2021.




                                                     ________________________________
                                                     AILEEN M. CANNON
                                                     UNITED STATES DISTRICT JUDGE


   cc:   counsel of record
